— Writ of habeas corpus in the nature of an application on behalf of Elizardo Santos for bail reduction upon Queens County indictment No. 1339/2012.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail for Elizardo Santos on Queens County indictment No. 1339/2012 to the sum of $30,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $30,000 as a cash bail alternative, on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Queens County and shall not apply for any new or replacement passports; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $30,000 or has deposited the sum of $30,000 as a cash bail alternative, and (2) surrendered to the Office of the District Attorney, Queens County, any and all passports he may have, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Angiolillo, J.P., Florio, Belen and Roman, JJ., concur.